                          Case 2:20-cv-02257-MCE-KJN Document 9 Filed 01/28/21 Page 1 of 2


                     1   THOMAS A. WOODS (SB #210050)
                         thomas.woods@stoel.com
                     2   STOEL RIVES LLP
                         500 Capitol Mall, Suite 1600
                     3   Sacramento, CA 95814
                         Telephone: 916.447.0700
                     4   Facsimile: 916.447.4781

                     5   Attorneys for Defendant
                         BIOTRONIK, INC.
                     6

                     7

                     8                                      UNITED STATES DISTRICT COURT
                     9                                      EASTERN DISTRICT OF CALIFORNIA
                    10   MARCIE PIERCE,                                            Case No. 2:20-cv-02257-MCE-KJN
                    11                         Plaintiff,                          ORDER ON STIPULATION FOR ORDER
                                                                                   OF DISMISSAL
                    12           v.
                    13   BIOTRONIK, INC.; BIOTRONIK VERTRIEBS
                         GMBH & CO. KG; and DOES 1 through 100,
                    14
                                               Defendants.
                    15

                    16

                    17            Having reviewed the Parties’ Stipulation for Order of Dismissal (“Stipulation”), and good

                    18   cause appearing, the Court orders as follows:

                    19            1.       The Action is hereby ordered dismissed, with prejudice, as to all parties, including

                    20   both Defendants Biotronik, Inc.; Biotronik Vertriebs Gmbh & Co. Kg

                    21            2..      Pursuant to the Stipulation of the parties, the Court hereby retains jurisdiction over

                    22   the parties to enforce the Settlement Agreement;

                    23   ///

                    24   ///

                    25   ///

                    26   ///

                    27   ///

                    28   ///
S TOE L R IVES LLP
ATTO RNEY S AT LAW
   SACRA M E NT O
                          ORDER                                             -1-                         2:20-CV-02257-MCE-KJN

                         109029638.2 0047984-00070
                         Case 2:20-cv-02257-MCE-KJN Document 9 Filed 01/28/21 Page 2 of 2


                     1            3.       Each party to bear its own costs and attorneys’ fees; and

                     2            4.        The Clerk of Court is directed to close the file.

                     3         IT IS SO ORDERED.

                     4   DATED: JANUARY 28, 2021
                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
   SACRA M E NT O
                          [PROPOSED] ORDER                                   -2-                       2:20-CV-02257-MCE-KJN

                         109029638.2 0047984-00070
